PER CURIAM.
These are suits by the several libelants, some against the steamship Umbria, and the owner of the steamship Iberia, and one against the owners of the two vessels, to recover damages to cargo on board the Iberia, which was lost or injured by the sinking of that vessel by a collision with the Umbria. By the *490decrees of the district court the Iberia was adjudged not to be in fault for the collision, and the libel against her owner was dismissed, and the Umbria was adjudged to be solely in fault, and damages were awarded against her or her owner for the whole loss of the several libelants. The owner of the Umbria appealed to this court. None of the libelants appealed. The assignments of error by the appellant raise the questions whether the Umbria was free from fault for the collision, whether the Iberia was in fault, and whether excessive recoveries were awarded to the respective libelants.
Our decision in the case of Cyprien Fabre against the Cunard Steamship Company, in which we held both vessels in fault for the collision, must control the present causes; the evidence in each of them as to the circumstances of the collision being the same as in that case. The decrees must, therefore, be reversed, in order to charge the owner of the Iberia with his share of the damages.
We have examined the various exceptions to the report of the commissioner upon the question of damages, which were overruled by the district court, and as to which error is assigned, and find no error in the decrees. In some of the causes the cargo was a total loss, none of it having been recovered from the sunken vessel. In such cases, the correct rule of damages is to allow the value of the cargo at its place of shipment, or its cost, including expenses and charges and insurance and interest. See The Aleppo, 7 Ben. 120. The commissioner correctly included among the expenses all the items which he allowed. In some of the causes cargo was recovered from the sunken vessel, and sold at the city of New York, after various expenses were incurred in putting it into a proper condition for sale. In such cases the correct rule of damages is to allow the difference between the market value of the goods if uninjured and the value in their damaged condition. That rule was observed. It is entirely immaterial whether the owners obtained a rebate of duty on the goods because of their damaged condition, or whether they paid the whole or a part or none of the duty. This question-was considered in the case of The Eroe, 17 Blatchf. 16. Inasmuch as the several decrees must be reversed, and a decree in each case made in conformity with the principles announced in The Alabama and Game Cock, 92 U. S. 695, the appellant is entitled to recover the costs of this appeal. Although none of the libelants appealed, they are nevertheless entitled to a decree against the owner of the Iberia to the same extent as though they had appealed, but without costs of this court. The Galileo, 29 Fed. 538.
The decrees are reversed, and the causes remanded to the district court, with instructions to decree in conformity with this opinion.